In an action to recover damages for breach of warranty, the defendants appeal from an order of the Supreme Court, Nassau County (Kutner, J.), entered September 9, 1986, which granted the plaintiff’s motion to dismiss their affirmative defense that the action is barred by a four-year Statute of Limitations.
Ordered that the order is reversed, on the law, with costs, and the plaintiff’s motion is denied.
In urging that the sale on which this action is premised took place within four years of commencement of this action (see, UCC 2-725), the plaintiff relies only on the allegations of his complaint, which the defendants, by their answer, denied on information and belief. The plaintiff has failed to demonstrate that the defense is without merit (see, CPLR 3211 [b]). His motion, therefore, should have been denied. Kunzeman, J. P., Eiber, Kooper and Harwood, JJ., concur.